Citation Nr: 9926935	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a ruptured right 
Achilles tendon, claimed secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1987 through 
March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from two separate rating decisions:  In March 1997, the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) denied service connection for a ruptured right 
Achilles tendon, claimed secondary to a service-connected 
right knee disability; then, in April 1997, the RO denied 
ratings in excess of 20 percent each for subpatellar 
chondromalacia of the right knee with anterior cruciate 
ligament tear and subpatellar chondromalacia of the left 
knee.  

In a May 1998 decision, the Board denied service connection 
for a ruptured right Achilles tendon, claimed secondary to a 
service-connected right knee disability, and remanded the 
other two claims.  The appellant appealed the Board's 
decision denying service connection on a secondary basis to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
March 1999, the appellant and Secretary of VA filed a Joint 
Motion for Remand and for Stay of Proceedings (Joint Motion), 
asking that the Board's May 1998 denial of secondary service 
connection be vacated and remanded for further adjudication.  
By March [redacted], 1999 Order ([redacted]), the Court vacated that 
part of the Board's decision and remanded the claim.  As a 
result, the matter of service connection for a ruptured right 
Achilles tendon, claimed secondary to a service-connected 
right knee disability is again before the Board. 

After the Board's decision in this case, there was submitted 
into the record a July 1998 statement from R. Grogan, P.A., 
indicating that the appellant's "knee problems have 
contributed severely to the ongoing right Achilles tendon 
problem."  The RO has not had an opportunity to review this 
pertinent evidence with respect to the claim.  However, the 
appellant's representative, in an August 1999 statement, 
waived initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (pertinent evidence submitted must be 
referred to the RO for review unless the appellant or his 
representative waives this procedural right in writing).  

The Court's Order and the Joint Motion were limited to the 
secondary service connection claim.  The other two claims 
(entitlement to a rating in excess of 20 percent for 
subpatellar chondromalacia of the right knee with anterior 
cruciate ligament tear and a rating in excess of 20 percent 
for subpatellar chondromalacia of the left knee) remanded by 
the Board in May 1998 were not subject to the Court's Order 
or the Joint Motion.  The RO should take appropriate action 
with respect to these two issues in accord with the Board's 
May 1998 remand directives.


REMAND

The appellant contends that, in September 1996, he fell while 
playing basketball when his service-connected right knee gave 
way.  He maintains that, due to this fall, he ruptured his 
right Achilles tendon, necessitating surgical right Achilles 
tendon repair.  Based on these assertions, he believes that 
the right Achilles tendon repair is causally related to his 
service-connected right knee disability.  

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), as it is not inherently implausible.  The Joint 
Motion noted that a May 1997 VA examination report indicated 
the appellant had posterolateral instability of the right 
knee with episodic instability episodes.  According to the 
Joint Motion, this evidence, in light of the holding in 
Reiber v. Brown, 7 Vet. App. 513, 517 (1995), satisfies the 
requirements of a well-grounded claim of secondary service 
connection.  The July 1998 statement from a physician's 
assistant indicates that the right knee disability 
contributed severely to the ongoing right Achilles tendon 
problem.  This evidence offers a medical link between the 
current right Achilles tendon disorder and the service-
connected right knee disability, thereby bolstering the 
finding that the claim is well grounded.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994) (well-grounded claim of secondary 
service connection requires medical evidence supporting the 
alleged causal relationship between service-connected 
disorder and disorder for which secondary service connection 
is sought).  

With a well-grounded claim established, VA has an obligation 
to assist the appellant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  In addition to the 
July 1998 physician's assistant statement that the right knee 
disability contributed severely to the ongoing right Achilles 
tendon problem, the record also includes a February 1997 VA 
orthopedic examination report, in which the examiner noted an 
impression that the Achilles tendon rupture was probably not 
due to any knee instability.  In order to reconcile these 
conflicting findings, the claim requires a remand for another 
VA examination to determine the nature and etiology of the 
appellant's ruptured right Achilles tendon.  

The case is REMANDED for the following development:

The RO should schedule the appellant for 
a VA orthopedic examination, to be 
conducted, if possible, by an examiner 
other than the February 1997 VA examiner, 
to determine the nature and etiology of 
his claimed ruptured right Achilles 
tendon.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
obtain a complete history concerning the 
claimed disorder and all necessary tests 
and studies should be accomplished.  The 
report of examination should contain an 
account of all manifestations found to be 
present.  The examiner should 
specifically render an opinion as to 
whether the current right Achilles tendon 
problem is causally  related to the 
service-connected right knee disability 
or some other etiology.  In rendering 
this opinion, the examiner should include 
an assessment of the opinion expressed in 
the February 1997 VA examination report 
and the July 1998 physician's assistant's 
statement.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



